Citation Nr: 0211664	
Decision Date: 09/10/02    Archive Date: 09/19/02

DOCKET NO.  96-31 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable disability rating for 
drug induced thrombocytopenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1962 to 
February 1966.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  It was the subject of 
Board remands to the RO in September 1997 and January 2001 
and further development at the RO in early 2002 at the RO 
through recently added expanded case development authority.  
67 Fed. Reg. 3,099 (Jan. 23, 2002).

The Board observes that the veteran seems to assert in 
correspondence to the RO in March 1998 that he should receive 
an earlier effective date from 1989 or 1990, in part, for his 
entitlement to compensation for thrombocytopenia.  His 
argument submitted through his representative in November 
2001 that he was "totally disabled" from thrombocytopenia 
could be interpreted as a claim for an individual 
unemployability rating.  As these claims have been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring them to the RO for initial consideration, 
including any clarification the RO may find essential before 
undertaking any adjudicatory action.  Godfrey v. Brown, 7 
Vet. App. 398 (1993); Ashmore v. Derwinski, 1 Vet. App. 580 
(1991).

The record shows that the Board issued a letter to the 
veteran and his representative in June 2002 with the recently 
received VA medical examination and invited additional 
evidence or argument in response.  The representative 
provided a written response later in June 2002.


FINDINGS OF FACT

1.  Prior to October 23, 1995, drug induced thrombocytopenia 
was cured, manifested by normal platelet levels after 
treatment during VA hospitalization in 1989 and there was no 
splenectomy.

2.  From October 23, 1995, drug induced thrombocytopenia has 
been manifested by stable platelet count of 100,000 or more, 
without bleeding.

3.  The rating criteria effective October 23, 1995 for 
thrombocytopenia during the pending appeal are more 
beneficial based on a facial comparison with the previously 
applied rating scheme.


CONCLUSION OF LAW

The criteria for an increased (compensable) initial 
disability rating for drug induced thrombocytopenia have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) 5110, 7104(c) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.114, 4.3, 4.7, 4.21, 4.31, 
4.117, Diagnostic Code 7705 in effect prior to and as amended 
effective October 23, 1995; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The record shows that in July 1992 the veteran wrote that he 
had drug induced thrombocytopenia from VA treatment for an 
unrelated problem.  He asserted that he had recurrent problem 
with low platelet count and when treated initially he was 
given intravenous medication to raise it.  He asserted the 
procedure was only a temporary solution and that the platelet 
count would have to be checked on a regular basis.  

The contemporaneous VA clinical records did not reference 
monitoring of thrombocytopenia other than a June 1991 report 
of a platelet count of 329,000 (reference range 150,000-
400,000) obtained as part of a VA examination.  The pertinent 
VA hospital report from 1989 noted the decrease in platelets 
resolved with intervenous medication and that the veteran was 
made aware of the need for regular follow-up after discharge.  
A VA physician wrote later in 1989 that it resolved with 
intravenous drugs and discontinued medication.  

A VA examiner in 1995 reported that the platelet count from 
1992 to 1994 of 252,000 to 324,000 and recently 286,000 was 
within the normal range, that the veteran did not have any 
liver, spleen or lymphatic problem and that he did not have a 
palpable spleen or liver.  The diagnosis was thrombocytopenia 
secondary to a Tegretol episode now subsided.   

The RO in August 1995 granted entitlement to compensation 
under 38 U.S.C.A. § 1151 for thrombocytopenia secondary to a 
Tegretol episode subsided.  The RO assigned a 0 percent 
rating under Diagnostic Codes 7799-7705 from July 1992.
The veteran appealed this determination.

VA clinical records show his platelet count during 
hospitalization for other disorders in November 1995 was 
217,000, 224,000, 223,000 and 257,000.  A VA general medical 
examination in May 1996 included laboratory analysis showing 
the platelet count was 276,000.  The examiner noted it was 
also normal during recent hospitalization.  The examiner 
reported normal lymphatic and hemic systems.  
Thrombocytopenia was not among the examination diagnoses.  

The veteran argued in his appeal that the initial rating was 
wrong because it did not consider the residuals of 
thrombocytopenia as severe joint pain, fragmented and 
weakened bones.  He argued that he had to be constantly 
monitored because the condition could recur.  The 
representative noted the veteran had to make lifestyle 
adjustments and that he had ascertainable residuals of a 
least compensable severity.  

VA clinical records show outpatient treatment and occasional 
periods of hospitalization through late 1997 are pertinently 
unremarkable for current thrombocytopenia.  A VA hematologist 
reported early in 1999 that the claims file and medical 
records were reviewed.  The physician stated that the episode 
of thrombocytopenia in 1989 resolved with several days of 
treatment, and that since then the platelet count had been 
normal with the last count being normal at 218,000.  

The physician stated that there were no manifestations of 
thrombocytopenia at present from a review of the record and 
that it had been cured since 1989.  A platelet count in late 
1999 was 314,000.  

A report of contact with the hematologist late in 1999 
indicated that the hematologist affirmed the assessment of 
cured thrombocytopenia and affirmed there was no demonstrated 
link between the disorder and other claimed conditions such 
as diabetes and ankylosing spondylitis.  The same VA 
hematologist reported in early 2000 that recent platelet 
count was normal at 296,000, that there was no present 
manifestation of the drug induced thrombocytopenia, and that 
the disorder was cured since 1989.  There was no diagnosis of 
the disorder on another VA examination early in 2000.

VA medical records from early in 2001 show platelet count 
during hospitalization of 358,000, 321,000, 326,000, 281,000 
and 272,000.  The record of this admission also noted the 
veteran had no history of bleeding problems.  A VA physician 
reported in June 2001 that that the medical record review 
showed a normal platelet count since 1989, with the most 
recent 310,000 within normal limits.  The addendum noted the 
claims file was reviewed and that there were no residuals of 
drug induced thrombocytopenia.  The platelet count obtained 
during hospitalization during July and August 2001 was 
337,000.

The VA examiner in April 2002 noted the veteran was 
unemployable since 1989 from transverse myelitis.  The 
examiner noted the history of thrombocytopenia and normal 
platelet counts since treatment in 1989.  It was reported 
that he had no unusual bleeding and no abnormal bleeding.  A 
recent platelet count was reported as 624,000.  The 
assessment was drug-induced thrombocytopenia resolved.  The 
examiner also reported that consultation with physicians in 
orthopedics and hematology members regarding osteoporosis and 
osteoarthritis revealed no connection between long-term bone 
disease and thrombocytopenia or Tegretol.


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Different examiners, at different times, will not describe 
the same disability in the same language. Features of the 
disability which must have persisted unchanged may be 
overlooked or a change for the better or worse may not be 
accurately appreciated or described. It is the responsibility 
of the rating specialist to interpret reports of examination 
in the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present. Each disability must be considered from the point of 
view of the veteran working or seeking work. If a diagnosis 
is not supported by the findings on the examination report or 
if the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues as long as the rating schedule provides for a 
higher rating and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating, rather than a claim for 
increase, but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  

In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a disability rating 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31 (1999).

Purpura hemorrhagica: acute fulminating forms, or with few or 
brief remissions shall be rated 100 percent. Chronic, 
following acute attacks, severe with infrequent hemorrhages, 
not more than 1 a year shall be rated 70 percent. 

Chronic, following severe attacks and several years remission 
shall be rated 60 percent. Cured, with splenectomy shall be 
rated 30 percent.  38 C.F.R. § 4.117, Diagnostic Code 7705 in 
effect prior to October 23, 1995.

Thrombocytopenia, primary, idiopathic or immune: Platelet 
count of less than 20,000, with active bleeding, requiring 
treatment with medication and transfusions shall be rated 100 
percent. Platelet count between 20,000 and 70,000, not 
requiring treatment, without bleeding shall be rated 70 
percent. Stable platelet count between 70,000 and 100,000, 
without bleeding shall be rated 30 percent. Stable platelet 
count of 100,000 or more, without bleeding shall be rated 0 
percent.  38 C.F.R. § 4.117, Diagnostic Code 7705 as amended, 
effective on October 23, 1995.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2002).  VA has issued final regulations to 
implement the VCAA. VA has stated that the implementing 
regulations confer no additional rights than provided for in 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).  According to Congress it was intended that the 
VCAA will apply to pending claims.  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).  As VA noted in the implementing 
regulation, when it is unable to obtain relevant records 
after making reasonable efforts to do so, section 5103A(b)(2) 
requires VA to (1) notify the claimant that it is unable to 
obtain relevant records, (2) identify the records it cannot 
obtain, (3) briefly explain the efforts it made to obtain 
them, and (4) describe any further action VA will take with 
respect to the claim.  The VA letter in February 2001 clearly 
met the duty to assist requirements in that it advised the 
veteran of the information on file and what he would have to 
submit and assistance that would be provided.  The statement 
of the case and supplemental statements of the case also 
provided information as to the evidence considered on each 
occasion.   

To implement this section of the VCAA, VA in section 
3.159(b)(1) provided that a decision on the claim would be 
based on all "information and evidence contained in the 
file, including information and evidence it has obtained on 
behalf of the claimant and any VA medical examinations or 
medical opinions." 

In implementing the VCAA, VA provided in section 3.159(c)(1) 
that it will make reasonable efforts to help a claimant 
obtain relevant records from non-Federal-agency sources and 
relevant records in the custody of a Federal agency or 
department.  Reasonable efforts as contemplated in the 
current law were made in an effort to obtain additional 
evidence.  VA examined the veteran for his disability and 
obtained pertinent clinical records that he identified.  
Thus, he did cooperate in providing medical evidence.  

Regarding the medical evidence VA provided in section 
3.159(c)(4)(i)(B) of the new regulations that a medical 
examination or opinion would be necessary when the evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, and 
establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
manifested during an applicable presumptive period.  The 
first element is met through the medical evidence that 
includes a comprehensive treatment record and medical 
opinions on the question of the residuals of drug induced 
thrombocytopenia.  Therefore, as will be explained in the 
following discussion of the merits, there is no necessity for 
another medical examination or opinion on the issue.

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
statement of the case and several supplemental statements of 
the case, and other correspondence pertinent to the current 
claim.  The appellant was afforded the opportunity to submit 
arguments and evidence in support of the claim and did 
respond to the evidence obtained by the Board development 
early in 2002.  

In light of the development completed at the RO, the Board 
finds that the relevant evidence available for an equitable 
resolution of the appellant's claims has been identified and 
obtained.  

The development the Board sought through remand was completed 
in that the claimed complications of thrombocytopenia were 
addressed and the RO complete the examination that the Board 
had requested.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Board finds that VA can provide no further assistance 
that would aid in substantiating the claim.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  See also Baker v. West, 11 Vet. 
App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

The VCAA is not an excuse to remand all claims.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) holding a remand 
under the VCAA is not required where an appellant was fully 
notified and aware of the type of evidence required to 
substantiate a claim and no additional assistance would aid 
in further developing the claim.  The VA examination recently 
completed conforms to the new rating criteria, and the 
veteran has not indicated that any additional evidence is 
relevant to the rating either as being as comprehensive or 
containing findings that relate to pertinent rating elements 
of either version of the rating scheme for thrombocytopenia.  

As stated previously, the statement of the case and several 
supplemental statements of the case advised the veteran of 
evidence considered, applicable law and regulations and the 
reasoning for rating determinations that continued the 0 
percent rating, thereby complying with the intent of the new 
law.  In view of the foregoing, the Board finds that the 
appellant will not be prejudiced by its actions, and that a 
remand for the RO to adjudicate his appeal under the new law 
would only serve to further delay resolution of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The development and notice given to the appellant in early 
2001 specifically and in other pertinent correspondence 
appears to have met the assistance contemplated in or as 
mandated by the VCAA.  


Initial Rating for Thombocytopenia

The Board notes the changes to the regulations for evaluating 
hemic or lymphatic disorders effective in October 1995.  And 
after being reviewed and compared with the previous criteria, 
they are found to be significant as substantive change 
occurred.  The revised regulations, as finally issued 
substantively amended them.  60 Fed. Reg. 49225 et seq. 
(September 22, 1995).

The newly published criteria offer substantive revision and 
are seen as more favorable to the appellant than the rating 
provisions previously in effect and thus choosing between the 
versions is a material consideration here.  Bernard, supra; 
see also VAOPGCPREC 3-00.  For example, in the preamble 
material that introduced the proposed regulation changes in 
April 1993, VA advised that the purpose of the revision was 
to provide objective, quantifiable criteria through platelet 
count that was verifiable through standard laboratory 
techniques instead of the subjective and inconsistently 
interpreted criteria based on frequency and severity of 
attacks.  See 58 Fed. Reg. 260780 et seq. (April 30, 1993).  
According to the explanation of the different rating scheme 
under the new criteria, there is no reasonable basis to 
dispute the liberalizing nature of the changes.

Choosing between the versions is a material consideration 
here since the relevant period is not entirely before the 
effective date of the amended regulation.  Bernard supra, see 
also VAOPGCPREC 3-00.  The previous criteria are applied to 
the period prior to the effective date of the changed 
regulations since retroactive application of the revised 
criteria would not be in accord with the law or regulations 
by which the Board is bound in its decisions.  38 U.S.C.A. 
§§ 5110(g); 38 C.F.R. §§  3.114, 3.400(p); Cf. DeSousa v. 
Gober, 10 Vet. App. 461, 466-67 (1997), VAOPGCPREC 3-00 and 
VAOPGCPREC 5-94.   

Upon review of the record, the Board concludes that an 
initial increased rating is not warranted on a facts found 
basis.  Here, the substantial record of VA treatment 
including medical record review and recent examination was 
completed after the effective date of liberalizing 
regulations.  
An initial rating increase cannot obviously be based upon the 
application of the new criteria in light of the veteran's 
manifestations on examination and clinical evidence, in 
particular the blood platelet levels that are uniformly well 
above the minimum level for a 0 percent rating.  Further he 
had not had bleeding according to the record.  There is no 
doubt as to the rating as clearly the findings do not more 
nearly approximate the criteria for the 10 percent evaluation 
under the new criteria.  The evidence clearly preponderates 
against the claim.

In addition the Board observes that an inquiry was made to 
ascertain if the bone and joint manifestations were residuals 
of thrombocytopenia as claimed.  The Board notes that the 
recent medical opinion provided no support for this 
contention.  In any event the rating of thrombocytopenia did 
not depend on this determination in view of the rating 
elements.  

The information on file prior to the 1995 amendments shows no 
evidence of ascertainable disability since the treatment the 
veteran received in 1989.  Pertinent to the current claim, a 
VA hematologist had characterized the disability as cured 
following the treatment he received during the 1989 VA 
hospitalization.  Further, he did not have splenectomy, so 
the facts found establish the 0 percent criteria were 
manifested prior to October 1995.  38 C.F.R. § 4.7.  Under 
the circumstances, applicable regulatory criteria applied to 
the evidence do not support an initial rating increase.  

Extraschedular Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  Here the RO has provided the regulation and 
discussed its application to the veteran's case.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash, 8 
Vet. App. at 227.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the disability 
considered herein has not been shown to markedly interfere 
with employment, nor has it required frequent inpatient care.  
Further, the RO has provided the veteran with the applicable 
regulation and directly addressed the matter.  No argument 
has been directed to an increased initial rating on an 
extraschedular basis.  Nor do his statements on appeal, as 
well as those of his representative, imply that 
extraschedular evaluation is sought in the spirit of the 
basic underlying claim for increased initial compensation 
benefits. Thus the Board finds that it is not material to the 
determination in this case.

The current schedular criteria for the period of time in 
question were adequate to evaluate the nature and extent of 
severity of his thrombocytopenia disability.  The Board 
observes that he is in receipt of nonservice-connected 
disability pension based on other disorders, principally 
diabetes now rated 100 percent disabling and transverse 
myelitis.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to an initial compensable disability rating for 
drug induced thrombocytopenia is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

